Citation Nr: 1741097	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for adjustment disorder, NOS (also claimed as anxiety and depression).

2.  Entitlement to an evaluation in excess of 10 percent for a right greater trochanter bursitis and piriformis pain syndrome.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Bryan Held, Esq. 


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to May 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The issues of entitlement to a higher rating for a right greater trochanter bursitis and piriformis pain syndrome and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the grant of service connection, the Veteran's adjustment disorder, NOS (also claimed as anxiety and depression) has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood; total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for adjustment disorder, NOS (also claimed as anxiety and depression) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130 Diagnostic Code 9413 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Higher Ratings

Service connection for adjustment disorder was granted in a November 2012 rating decision.  An initial rating of 70 percent was assigned effective August 10, 2010 under 38 C.F.R. § 4.130, DC 9413.  The Veteran seeks higher initial ratings.  See December 2012 notice of disagreement.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The rating of psychiatric disorders is ultimately based upon their resultant level of occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18   (2013).  The evaluation, however, is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 116-17.  This includes consideration of the frequency, severity, and duration of those symptoms.  38 C.F.R. § 4.126 (a); Vazquez-Claudio, 713 F.3d at 117.  Significantly, however, the symptoms enumerated in the rating criteria are merely examples of those that would produce such level of impairment; they are not exhaustive, and VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio, 713 F.3d at 115; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the Board finds that the Veteran suffers from symptoms of similar severity, frequency, and duration that cause occupational and social impairment equivalent to that which would be produced by the specific symptoms enumerated in the rating criteria, then the appropriate equivalent rating will be assigned.  38 C.F.R. 4.21; Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117. 

For the reasons that follow, the Board finds that an initial rating in excess of 70 percent for adjustment disorder, NOS is not warranted.

In March 2012, the Veteran underwent a VA examination.  The examiner provided a diagnosis of anxiety disorder, not otherwise specified and assigned a Global Assessment Functioning (GAF) score of 61.  The Veteran reported that she has two children from her prior marriage and one child from her current marriage.  She reported that she is not employed, but she stays home and works as a homemaker and mother.  She reported that she generally kept to herself because she has problems with large groups of people.  The Veteran also reported that she socializes once a month with her husband's work friends, and they do things as a couple.    

On mental status examination, the examiner described the Veteran as casually dressed and well-groomed, with good hygiene and normal behavior.  There was no impairment of speech or thought processes.  There were no disorders of perceptions, delusions, hallucinations, or obsessional rituals observed.  The Veteran reported passive homicidal thoughts.  Her affect was described as anxious.  The Veteran reported impaired focus.  The examiner also noted that the Veteran has a psychiatric service dog to help with her symptoms of anxiety.  The Veteran reported experiencing two to three episodes of anxiety per week and is prescribed medication to alleviate symptoms.  She reported symptoms of depression including sadness and lack of motivation to get out of bed.  She described "manic episodes" that resulted in her having energy and cleaning.  The examiner noted that these descriptions of episodes were not consistent with manic episodes.  The Veteran described anxiety that included cleaning the house in a "certain way."  She described anger triggers, such as: "if the house does not smell like a certain fragrance, if things are not put away correctly, or if socks are unorganized".  She described expressions of anger that included verbal and occasionally throwing items, but "usually does not hit people."  The examiner noted that her judgment was fair and insight was adequate. 

The examiner noted that the Veteran endorsed the following symptoms: anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner concluded that the overall level of severity caused by the Veteran's mental diagnoses was aligned with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

VA treatment records show the Veteran's anxiety was noted to be mostly stable.  The records reflect normal speech and good hygiene.  Thought processes were logical and she was fully oriented.

Based on consideration of all of the evidence of record, the Board finds that the Veteran's level of occupational and social impairment does not more nearly approximate the criteria corresponding to a 100 percent rating.  Notably, the March 2012 VA medical examiner indicated that the Veteran's overall level of occupational and social impairment was not totally disabling in nature.  This is consistent with findings in the VA treatment records.  Notably, she was assigned a GAF score of 61 at that psychiatric examination.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  The Veteran's GAF score further supports a conclusion that while she had some degree of occupational and social impairment, there was not total occupational and social impairment.

The Veteran's psychiatric disorder has not manifested in symptoms such as gross impairment of thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or, generally, any of the other symptoms listed in the criteria for a 100 percent rating.  The evidence of record demonstrates that the Veteran remained capable of conducting activities of daily living, such as caring for her children, maintaining her personal hygiene, and cleaning her house.  She remained capable of participating in extracurricular social activities, such as socializing with her husband and his co-workers once a month.  See March 2012 VA examination.  The Board is cognizant of the Veteran's psychiatric service dog to assist with her symptoms of anxiety.  The overall nature, frequency, severity, and duration of the Veteran's mental health symptoms appear to be consistent with the symptoms listed in the 70 percent, but not the 100 percent rating criteria under DC 9413.  

The Board acknowledges that the Veteran has exhibited passive homicidal thoughts.  This is a symptom contemplated in the criteria for a 70 percent rating.  The criteria for a 100 percent rating contemplate persistent danger of hurting oneself or others; however, the Veteran has not shown to be a danger to others at any point during the appeal.  In summary, the Board finds that the Veteran is not entitled to a disability rating greater than 70 percent at any time during the period of appeal due to her service-connected adjustment disorder.

There are no additional expressly raised or reasonably raised issues presented on the record.


ORDER

An initial rating in excess of 70 percent for an adjustment disorder, NOS (also claimed as anxiety and depression) is denied.


REMAND

Additional development is necessary prior to appellate review of the claim for a higher rating for the service-connected right greater trochanter bursitis and piriformis pain syndrome and entitlement to TDIU. 

Right Greater Trochanter Bursitis

The Veteran is seeking a rating in excess of 10 percent for a right greater trochanter bursitis and piriformis pain syndrome.  The Veteran was provided VA examinations in connection with the right hip disability in December 2009, October 2011 and February 2012.  Subsequent to these VA examinations, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. §4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

A review of the claims file reveals that the examinations do not demonstrate range of motion testing for the right hip in passive motion, weight-bearing, and nonweight-bearing situations consistent with Correia.  Therefore, in order to obtain a full disability picture of the Veteran's right hip disability, another VA examination is needed.  

TDIU

The Veteran seeks entitlement to a TDIU.  See August 2010 VA Form 21-8940.  The claim for a higher rating for the right hip disability may impact the claim for TDIU, and therefore they are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, adjudication of this issue is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of her service-connected right greater trochanter bursitis and piriformis pain syndrome.  The examiner must review the claims file and address the following:

a) The joints involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so. 

b) The examiner should also express an opinion as to whether there would be additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if possible.  If the Veteran indicates that she is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of her flares' severity, frequency, duration, and/or functional loss manifestations.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

c) The reviewer should also comment on the effects of the Veteran's service-connected disabilities on her ability to secure and follow a gainful occupation based on a review of the evidence, and taking into account the Veteran's education, training, and work history (but not her age or the impact of any nonservice-connected disabilities). 

A rationale for should be provided. 

2.  Thereafter, readjudicate the appeal, to include entitlement to TDIU.  If either of the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


